Citation Nr: 1434002	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-22 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a left elbow injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In December 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a June 2014 Appellate Brief.  A review of the documents in VBMS reveals VA treatment records dated through April 2014 which were not considered by the RO in the most recent December 2011 supplemental statement of the case (SSOC).  However, these records do not show any treatment for the Veteran's left elbow disorder and primarily pertain to psychiatric treatment.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's service-connected left elbow disability is manifested by flexion that is limited to no less than 90 degrees; extension that is limited to no less than 45 degrees; pronation that is not limited to motion lost beyond the last quarter of arc with the hand not approaching full pronation; and supination that is not limited to 30 degrees or less.


CONCLUSION OF LAW

A rating in excess of 40 percent for residuals of a left elbow injury is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes April 2008 and April 2009 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating for a left elbow disability.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the April 2009 letter was not issued prior to the initial adjudication of the Veteran's claim in July 2008.  This claim, however, was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his Social Security Administration (SSA) records.  

The RO arranged for the Veteran to undergo VA examinations in May 2008, April 2009, and January 2011.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

As above, in December 2010, the Board remanded the case for additional development, to include affording the Veteran a VA examination in order to obtains ranges of motion for supination and pronation (which was accomplished in January 2011) and readjudication of the claim (which was accomplished in the December 2011 SSOC).  Therefore, the Board finds that the AOJ has substantially complied with the December 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) in October 2010 at which time he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ and the Veteran's representative asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria or demonstrating functional impairment for a higher rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claim and, as a result of these inquiries, determined that a remand for a more recent VA examination was necessary.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the types of impairment that are necessary to obtain a higher rating and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran is currently in receipt of a 40 percent rating for residuals of a left elbow injury.  This rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2013), which assigns ratings based on limitation of flexion.  The ratings that are assigned pursuant to that diagnostic code depend in part on whether an individual's major (dominant) or minor (non-dominant) extremity is being rated.  In the case at hand, the Veteran is right-hand dominant.  Therefore, his left elbow is rated as his minor extremity.

In evaluating this disability, the Board must be mindful of that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board's December 2010 remand directed further development to determine whether the Veteran should receive additional or increased ratings for his service-connected left elbow disability and any associated residuals.  In addition to evaluating the Veteran's limitations of left elbow motion, the Board must determine whether the Veteran may receive an even higher rating under another pertinent diagnostic code.  The Board will also consider whether separate ratings are warranted for additional impairment, including neurological impairment, muscular impairment, or impairment to the wrist, hand, and fingers, that is associated with the service-connected wrist disability.  

Turning to the evidence of record, the May 2008 VA examination report notes that February 2008 x-rays of the left elbow showed evidence of synovial osteochondromatosis but no other abnormality.  He reported having noticed an increase in left elbow pain in the past two years.  He reported experiencing constant pain and occasional swelling.  He denied any other symptoms.  He reported having approximately one flare-up every hour, with each flare-up lasting approximately 30 minutes.  He could not identify any triggering, aggravating, or alleviating factors.  He takes Tylenol #3, one tablet every six hours as needed, generally one to two times per day, for pain.  He stated it provides partial relief.  He denied any adverse side effects from medication.  

The Veteran wore a large brace on his left upper extremity.  The brace holds his elbow in flexion at 90 degrees.  He denied any episodes of dislocation or recurrent subluxation.  He denied any constitutional symptoms.  It was noted that the Veteran is unemployed and has been unemployed for the past 14 years.  He reported that he cannot perform certain home activities, such as cutting the grass or doing yard work.  He is unable to help his wife with any housework.  He is able to perform all of his personal activities of daily living without restriction.  He is able to drive his car.  He denied any other limitations in his normal daily home activities.  

On examination, the Veteran was able to remove his brace without any difficulty, but he still held his elbow in 90 degrees of flexion.  No elbow deformities were noted.  There was no edema or erythema.  He winced in pain at palpation of all aspects of the elbow, even when only light touch was applied to the skin.  He demonstrated flexion from 90 to 100 degrees out of 140 degrees with pain throughout entire range of motion.  Extension was from 90 degrees to 80 degrees out of 0 degrees with pain throughout the entire range of motion.  After repetitive motion testing, the Veteran demonstrated flexion from 90 to 110 degrees with pain throughout and extension from 90 degrees to 70 degrees with pain throughout.  All of the ranges of motion were passive and were elicited by the examiner on manipulation of the joint.  The Veteran did not self-generate any active range of motion, although there was active muscle guarding and resistance by the Veteran during passive range of motion measurement.  There was no additional pain, fatigability, weakness, or incoordination noted during repetitive motions.  The Veteran demonstrated objective evidence of pain throughout the examination through grimacing and muscle guarding.  

The Veteran also underwent VA examination in April 2009.  He described his pain as 8 out of 10 in severity.  He reported weakness, stiffness, and swelling.  He denied heat and redness.  He reported instability and giving way.  He reported locking, fatigability, and lack of endurance due to repetitive motion.  He takes one 500 milligram acetaminophen tablet every four to six hours as needed for pain.  

He reported flare-ups occur every day and last up to two hours.  The pain during flare-ups is 9 out of 10.  Precipitating factors were unknown.  It was alleviated by rest, medication, and keeping the elbow in a certain position.  He reported additional limitation of motion and functional impairment during flare-ups by not being able to carry with his left arm.  He denied constitutional symptoms during flare-ups.  He wears an elbow brace all of the time.  

Other than the in-service injury, he denied any episodes of dislocation or recurrent subluxation.  He denied any limitations in ability to care for his own activities of daily living.  He has limited range of motion, which affects his ability to drive.  He cannot do yard work or home maintenance tasks with either arm.  He does not do anything recreationally due to his left elbow.  He is unemployed, but not due to his left elbow.  He denied any physician-ordered periods of incapacitation in the last 12 months.

On examination, the Veteran's skin was normal with no rashes or lesions.  He had 2+ peripheral pulses in both upper and lower extremities.  There was no peripheral edema or evidence of venous stasis pigmentation.  There were no varicosities.  

Musculoskeletal examination revealed no muscle atrophy, wasting, or fasciculations.  Muscle strength was 5/5.  There was no edema, erythema, or cyanosis.  There was obvious flexion deformity, but not deformity of the left shoulder or clavicle.  There was no erythema, edema, warmth, or tenderness of the elbow joint.  There was no scapula winging.  Flexion was from 90 degrees to 65 degrees with significant pain throughout movement.  Extension was 65 to 90 degrees with significant pain throughout movement.  Repetitive motion testing caused additional pain and fatigability, but did not change the range of motion.  There was weakness and incoordination, but not instability.  There were no muscle spasms.  There were both objective and subjective signs of pain with the left elbow examination.  X-rays revealed chronic synovial osteochondromatosis.  

At his October 2010 Board hearing, the Veteran testified that he believed he should be assigned a rating in excess of 40 percent "[b]ecause of the locking that happens to my arm....  And not only that, I have pain every day, daily."  He estimated that his current pain level was at 8 or 9 out of 10.  He reported that the pain goes into his hand and into his fingers.  He testified that he takes Tylenol #3, which is a narcotic, and that "I feel like it should be rated higher because of pain on movement."  He reported that he does not move his arm at all and that he must constantly wear his elbow brace.  He also reported a lack of endurance.  He reported that his elbow locks up at least four or five times per day and will stay locked up for 30 minutes.  He reported he cannot pronate his forearm or flex his wrist because of the pain.  He reported his pain level is normally at 8 out of 10 but can flare up to 9.  He testified that his elbow disability prevents him from performing activities such as yard work, housework, and exercise.  

Most recently the Veteran underwent VA examination in January 2011.  He reported constant pain in the posterior aspect of his left elbow that shoots down his arm posterolaterally to all of his fingers.  He reported it was at an 8 out of 10 in severity.  He reported it feels like he has a shock of electricity going down his arm from his elbow.  He reported weakness, stiffness, deformity, giving way, and locking.  He reported swelling, heat, and redness, but no drainage.  He usually takes six Tylenol #3 pills per day for pain.  Flare-ups occur at least twice per day and he rates them as 10 out of 10 in severity.  They last 30 to 60 minutes.  He does not know the precipitating cause.  The only alleviating factor is the Tylenol #3.  He reported additional limitation of motion and additional impairment with pain, weakness, fatigue, and incoordination with flare-ups.  He reported the pain and numbness travelling down the arm into his fingers started 15 to 20 years ago.  He reported decreased strength and locking in the elbow, and stiffness in his fingers.  He reported that his whole hand is affected.  The Veteran again reported that he can only drive short distances, cannot help his wife around the house, and does not participate in any recreational activities. 

The examiner noted that the Veteran was wearing his elbow brace "is actually riding below the elbow in that it is not being effectively worn."  After removing his brace, he was observed walking with his elbow flexed at about 130 degrees.  He had good development of all of his muscle groups about the shoulder elbow, forearm, hand, and fingers.  There was no apparent atrophy of any muscle groups.  Biceps and triceps reflexes were 1+ bilaterally.  Brachial radialis reflexes were trace bilaterally.  Radial, ulnar, and median nerve examinations were normal in both motor and sensory right and left.  Muscle strength was normal.   Sensation appeared to be normal in all of the muscle groups and dermatomes, right and left.  

There were superficial scars just below the olecranon, but they were small and did not appear to be surgical scars.  Left shoulder range of motion examination was difficult "in that the veteran was constantly moving and twisting and contracting his muscles."  He would only allow forward flexion and abduction of his shoulder to about 120 degrees with constant complaints of pain.  On repetition, forward shoulder flexion was to about 170 degrees.  The Veteran continued to resist throughout the examination.

With respect to left elbow motion, the Veteran held his elbow to 130 degrees flexion.  It could be further flexed to 140 degrees but the Veteran resisted any attempt by the examiner to move it.  On repetition, the examiner could passively flex the elbow to about 45 degrees and bring the elbow back to 140 degrees with the Veteran constantly resisting, twisting, and jerking his arm away.  The examiner did not feel any crepitus or locking with motion.  

The Veteran continually resisted the examiner's attempt to pronate or supinate his forearm, either through active resistance or by not appearing to actually actively move the elbow at the examiner's request.  With repeated trials, the examiner could passively supinate and pronate the left forearm to approximately 45 degrees, but the Veteran constantly complained of pain.  The examiner could not feel any grading, catching, or locking.  

The Veteran held his wrist flexed but with repeated examinations the examiner was able to pretty much take the wrist through the range of motion with dorsiflexion from 0 to 70 degrees with complaints of pain throughout range of motion.  The left wrist would palmar flex from 0 to 80 degrees but the Veteran continued to complain of pain and resisted examination.  Wrist radial deviation could be taken to 20 degrees passively, with the Veteran complaining throughout and on repetition.  Wrist ulnar deviation could be taken to 45 degrees passively but the Veteran complained of pain throughout and with repetitions.  Actively, the Veteran would not fully attempt to move the wrist any significant degree.  

With repeat examination of the hand there were no contractures of the metaphalangeal (MP) or interphalangeal (IP) joints or any of the fingers, though the Veteran attempted to resist any examination or passive motion of the fingers.  With repeated efforts, the examiner was able to take the MP and IP joints of all of the fingers and the thumb through pretty much normal range of motion.  There were no contractures in the hands or the fingers.  Based on the Veteran's resistance, the examiner determined that the muscle strength to grip and the use of the hand and fingers was pretty much normal.   

The examiner noted an impression of residual limitation of motion of the left elbow secondary to elbow dislocation sustained while the Veteran was on active duty.  The examiner noted that, "[t]he degree of this residual limitation of motion is difficult to determine and I felt that the veteran was attempting to amplify his symptoms during the exam."  The examiner also noted an impression of mild degenerative arthritis of the left elbow.  The examiner also noted an impression of mild limitation of motion of the fingers and hand, but found it difficult to determine because of the examiner's impression that the Veteran was amplifying his symptoms and was constantly resisting the examination.  The examiner did not identify any specific neurological or peripheral nerve or tendon impairment of the left hand and wrist secondary to the elbow injury.  The examiner noted that the Veteran's is not ankylosed but examination as far as range of motion was not accurate due to his resistance to being examined.  X-rays revealed a normal left hand and osteochondromatosis anterior to the elbow joint with no change since the previous study of April 2009.  

Disabilities of the elbow and the forearm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213.  Diagnostic Code 5205 compensates for ankylosis of the elbow, and assigns a 50 percent rating for unfavorable ankylosis of the elbow at an angle of less than 50 degrees, or with complete loss of supination or pronation.  The above evidence reflects that the Veteran's left elbow is not ankylosed, as range of motion was solicited on examination.  Furthermore, the above evidence, including the January 2011 VA examination report, demonstrates that the Veteran has not lost pronation or supination.  While the Veteran has reported that he cannot move his elbow without pain, as noted above, pain, without functional loss, does not constitute limited motion.  Therefore, the Board finds that an increased rating cannot be assigned for unfavorable ankylosis or loss of pronation or supination based solely on pain when attempting flexion, extension, pronation, or supination.  

The Veteran's disability is currently assigned a 40 percent rating pursuant to Diagnostic Code 5206, which, with respect to the minor extremity, assigns a 0 percent rating for flexion to 110 degrees, a 10 percent rating for flexion limited to 100 degrees, a 20 percent rating for flexion limited to 90 degrees, a 30 percent rating for flexion limited to 55 degrees, and a 40 percent rating for flexion limited to 45 degrees.  The evidence in the case at hand, even when considering functional impairment caused by the DeLuca factors, demonstrates limitation of flexion that is no worse than 90 degrees, as noted in the April 2009 VA examination report.  Therefore, during the period that is contemplated by this appeal, the Veteran should be entitled to no more than a 20 percent rating for limitation of flexion under Diagnostic Code 5206.  

Diagnostic Code 5207 rates elbow disabilities based on limitation of extension.  With respect to disabilities of the minor elbow, a 10 percent rating is assigned for extension limited to 45 degrees, a 20 percent rating is assigned for extension limited to 75 degrees, a 30 percent rating is assigned for extension limited to 100 degrees, and a 40 percent rating is assigned for extension limited to 110 degrees.  The evidence in the case at hand, even when considering functional impairment caused by the DeLuca factors, demonstrates limitation of flexion that is no worse than 80 degrees, as noted in the May 2008 VA examination report.  Therefore, during the period that is contemplated by this appeal, the Veteran should be entitled to no more than a 20 percent rating for limitation of extension under Diagnostic Code 5207.  

In Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2013).  Because, in the instant case, the 40 percent disability rating for impairment of left elbow flexion has been in effect for a period of less than 20 years, it is not protected and is potentially subject to reduction.  

The Board has considered whether the appropriate measures should be taken to reduce the Veteran's range of flexion rating under Diagnostic Code 5206 and assign a separate compensable rating for limitation of extension under Diagnostic Code 5207.  The Board notes, however, that the Veteran's combined rating for limitation of flexion and extension of the left elbow can only decrease under such circumstances.  The Board does not wish to disturb the current disability rating.  Thus, in lieu of reducing the flexion rating and assigning a separate extension rating, the Board will keep the current 40 percent flexion rating and finds that this rating sufficiently compensates for the Veteran's limitation of flexion and limitation of extension of the left elbow. 

Considering the remaining elbow and wrist diagnostic codes, the Board finds that a separate 20 percent rating for flexion limited to 100 degrees and extension limited to 45 degrees under Diagnostic Code 5208 would violate the prohibition against pyramiding, as the Board has determined that the Veteran's disability warrants a rating or ratings at least as high as 20 percent for limitation of flexion and extension under Diagnostic Codes 5206 and 5207.  Because the symptomatology for Diagnostic Code 5208 directly overlaps that of Diagnostic Codes 5206 and 5207, a separate rating under Diagnostic Code 5208 is not warranted under 38 C.F.R. § 4.14.  

In the absence of flail joint, a 50 percent rating is not warranted, and in the absence of joint fracture, with marked cubitus varus or cubitus valgus deformity of with ununited fracture of head of radius, a 20 percent rating is not warranted, both under Diagnostic Code 5209.  In the absence of nonunion of the radius and ulna with flail false joint, a 40 percent rating under Diagnostic Code 5210 is not available.  In the absence of impairment of the ulna, including nonunion in the upper half with false movement, nonunion in the lower half, or malunion with bad alignment, a separate rating is not warranted under Diagnostic Code 5211.  In the absence of impairment of the radius, including nonunion in the lower half with false movement, nonunion in the upper half, or malunion with bad alignment, a separate rating under Diagnostic Code 5212 is not appropriate.

Diagnostic Code 5213 pertains to supination and pronation.  A rating of 20 percent or 30 percent is available for bone fusion, depending on the position in which the bone is fixed.  Because the above evidence reflects no bone fusion, a rating under one of these diagnostic codes is not warranted.  The Veteran does not have limited pronation of the minor extremity with motion lost beyond middle arc or motion lost beyond the last quarter of arc with the hand not approaching full pronation, even when considering functional impairment.  Therefore, a 20 percent rating is not warranted.  Finally, in the absence of limitation of supination to 30 degrees or less, even when considering functional impairment, a 10 percent rating is not warranted.

Disabilities of the wrist are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214 and 5215 (2013).  The above evidence, in particular the January 2011 VA examination report, does not demonstrate wrist ankylosis to warrant a compensable rating under Diagnostic Code 5214.  Nor does is demonstrate palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees to warrant a 10 percent rating under Diagnostic Code 5215, even when considering limitation of motion due to functional impairment.  

Limitation of motion or ankylosis of the fingers and the thumb are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230.  The January 2011 VA examination report provides the evidence that is relevant to evaluating the Veteran's fingers.  This examination report reflects that the Veteran's finger motion was pretty much normal and found the degree of any actual impairment to be difficult to determine because of the examiner's impression that the Veteran was amplifying his symptoms and was constantly resisting the examination.  Because it is clear that the Veteran was able to move all of the digits of his left hand, ratings for ankylosis under Diagnostic Codes 5216 through 5227 are not warranted.  The Board also finds that the record does not demonstrate that any limitation of motion of the fingers or thumb satisfies the criteria for a compensable rating.  A separate compensable rating under Diagnostic Code 5228 requires limitation of motion of the thumb that has a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Such limitation was not found in this case.  A separate compensable rating under Diagnostic Code 5229 requires limitation of motion of the index or long finger with a gap of one inch or more between the fingertip and the proximal transverse crease or the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Neither of the above is shown in this case, even when considering additional functional impairment due to factors such as pain.  Diagnostic Code 5230 does not provide for a compensable evaluation for limitation of motion of the ring or little finger and, in any event, the evidence does not demonstrate that the Veteran has any such limitation due to his service-connected elbow disability.  

The January 2011 VA examination report expressly reflects that the Veteran's muscles and nerves were examined, and no muscular symptomatology, such as weakness or atrophy, or nerve impairment was found.  Therefore, separate ratings for muscular impairment under 38 C.F.R. § 4.73, Diagnostic Codes 5305 through 5309 and for neurologic impairment under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8519 are not warranted. 

In short, the Board finds that a rating in excess of 40 percent for the Veteran's residuals of a left elbow injury is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim must be denied.

III.  Extraschedular Consideration

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left elbow disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected residuals of a left elbow disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The left elbow disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  In particular, the Board notes that the Veteran has attributed the impairment in his ability to perform yard work and housework to pain and limitations in his ability to move his arm.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the record shows that the Veteran has been unemployed since 1994.  Significantly, the January 2011 VA examination report shows that the Veteran injured his cervical spine in a work related accident in 1994 and has not worked since.  The Veteran has not contended that his left elbow disorder disability has resulted in total disability based on individual unemployability (TDIU).  As such, a TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised.  


ORDER

A disability rating greater than 40 percent for residuals of a left elbow injury, currently is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


